DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 02/24/2022 which amended claims 1 and 3 and added new claims 6-13. Claims 1-13 are currently pending in the application for patent.

Claim Objections
Claims 6 and 11 are objected to because of the following informalities:
Claim 6, the limitation “wherein the vehicle a driver is located…” should be revised to read “wherein a driver is located…”
Claim 11, the limitation “…pre-distorts dependent upon on the adjustment..” should be revised to read “…pre-distorts dependent upon the adjustment…”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 5-9, 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanaguchi (US 2019/0077313).
Regarding Claim 1, Kanaguchi teaches a head-up display system (Figures 14-17) comprising:
a windshield (Figure 14; Window 2) which is a partially reflecting transparent pane with a region of nearly uniform curvature (see Figure 14 and Paragraphs [0039] and [0057]);
a head-up display unit (Figures 15-17; Vehicular Display System 1) that generates light beams that are at least partially reflected by the windshield (see Paragraphs [0104] and [0105]; wherein it is disclosed that the projector 5 projects images or videos onto the liquid crystal unit 10A provided in the front window 2);
a vehicle seat (Figures 15-17; Driver’s Seat and/or Passenger’s Seat 60/70), wherein the reflected light beams are directed toward an eye box that is located between the windshield (Figure 14; Window 2) and the vehicle seat (see Figures 14-17; Paragraphs [0104]-[0106]; wherein upon the image being projected upon liquid crystal unit 10A by projector 5 the image is reflected towards the eyes of a user seated in either the driver’s seat 60 and/or the passenger’s seat 70); and 
wherein the head-up display unit (Vehicular Display System 1) is arranged at the vehicle seat (see Figures 15-17; wherein the display systems are located within the driver seat 60 and/or the passenger seat 70).
Regarding Claim 2, Kanaguchi teaches the limitations of claim 1 as detailed above.
Kanaguchi further teaches the vehicle seat (Figures 15 and 16; Driver’s Seat and/or Passenger’s Seat 60/70) has a headrest (Figures 16-17; Head Rest 72) to which the head-up display unit is attached (see Figures 16 and 17).
Regarding Claim 5, Kanaguchi teaches the limitations of claim 1 as detailed above.
Kanaguchi further teaches the system (Figures 14-17) is configured for use in a vehicle (see Figures 14-17 and Abstract), and the head-up display unit (Figures 15-17; Vehicular Display System 1) is arranged on the side of the vehicle seat (Figures 15-17; Drivers Seat 60/ Passengers Seat 70) that faces the outer side of the vehicle (see Figures 15-17).
Regarding Claim 6, Kanaguchi teaches the limitations of claim 1 as detailed above.
Kanaguchi further teaches a driver is located between the head-up display unit (Figures 15-17; Vehicular Display System 1) and the windshield (see Figures 15-17 and Paragraphs [0104]-[0106]; wherein upon a driver being in the driver’s seat and an image being projected onto the liquid crystal unit 10A situated in the windshield 2 by projector 5 the image would be directed into the eyes of said driver, thereby the driver would be located between the head-up display unit and the windshield).
Regarding Claim 7, Kanaguchi teaches the limitations of claim 1 as detailed above.

Regarding Claim 8, Kanaguchi teaches a head-up display system (Figures 14-17) comprising: 
a partially reflecting transparent pane (Figure 14; Window 2) with a region of nearly uniform curvature (see Figure 14 and Paragraphs [0039] and [0057]); 
a head-up display unit (Figures 15-17; Vehicular Display System 1); 
a vehicle seat (Figures 15-17; Driver’s Seat and/or Passenger’s Seat 60/70); and 
wherein the head-up display unit (Figures 15-17; Vehicular Display System 1) is arranged at the vehicle seat (Figures 15-17; Driver’s Seat and/or Passenger’s Seat 60/70) facing toward the partially reflecting transparent pane (see Figures 15-17).
Regarding Claim 9, Kanaguchi teaches the limitations of claim 8 as detailed above.
Kanaguchi further teaches the vehicle seat (Figures 15 and 16; Driver’s Seat and/or Passenger’s Seat 60/70) has a headrest (Figures 16-17; Head Rest 72) to which the head-up display unit is attached (see Figures 16 and 17).
Regarding Claim 12, Kanaguchi teaches the limitations of claim 8 as detailed above.

Regarding Claim 13, Kanaguchi teaches the limitations of claim 8 as detailed above.
Kanaguchi further teaches the eye box position is adjusted by adjusting the headrest position (see Paragraphs [0105] and [0106]; wherein it is disclosed that a passenger of the vehicle rotates the headrest 72 around the vertical axis with respect to a seat back 71 and vertically as well as horizontally adjusts the angle of the projector 5, to make the projector 5 ready to project images or videos onto the liquid crystal unit 10A provided in the front window 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kanaguchi (US 2019/0077313) as applied to claims 1 and 8, in view of Koren (US 2018/0254001).
Regarding Claim 3, Kanaguchi teaches the limitations of claim 1 as detailed above.
Kanaguchi further discloses the head-up display unit (Figures 15-17; Vehicular Display System 1) is attached to the vehicle seat (Figures 15; Driver’s Seat 60) with a fastening (Figure 15; Arm 90; Paragraph [0103]).
Kanaguchi does not expressly disclose that the fastening has a seat inclination compensator.
Koren discloses a head-up display system (Figure 1) comprising: 
a partially reflecting transparent pane (Figure 1; Window upon which image 3 is displayed) with a region of nearly uniform curvature (see Figure 1); 
a head-up display unit (Figure 1; Projector 4); 
a vehicle seat (see Figure 1; wherein the vehicle seat is the seat in front of Passenger 1); 
wherein the head-up display unit (Figure 1; Projector 4) is arranged at the vehicle seat (see Figure 1 and Paragraph [0027]; wherein it is disclosed that the projector 4 is mounted onto the headrest of the seat by means of a base 412 which is attached to a mounting structure, such as the headrest or seat back), wherein
the head-up display unit (Figure 1; Projector 4) is attached to the vehicle seat by with a fastening which has a seat inclination compensator (see Paragraphs [0026]-[0027]; wherein it is disclosed that the projector 4 is held and controlled by gimbal assembly 411 which has a base 412 attached to the headrest of a seat via a mounting strap through apertures 419, or mechanical fasteners through mounting holes, or welding, clamping or bonding such that the gimbal assembly 411 is able to impart a corrective counteracting motion to the controller of the gimbal assembly 411 for corrective rotations of the motors thereby controlling the aim of the projector 4 at the targeted window).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the fastener of Kanaguchi such that the fastening has a seat inclination compensator, as taught by Koren, because doing so would stabilize the image, to counteract drifting and vibrations due to the vehicle's suspension and road (see Koren Paragraph [0026]).
Regarding Claim 4, Kanaguchi teaches the limitations of claim 1 as detailed above.
Kanaguchi does not expressly disclose that the head-up display unit has an image distorter that pre-distorts dependent upon the adjustment of the vehicle seat.
Koren teaches a head-up display system (Figure 1) comprising: 
a partially reflecting transparent pane (Figure 1; Window upon which image 3 is displayed) with a region of nearly uniform curvature (see Figure 1); 
a head-up display unit (Figure 1; Projector 4); 
a vehicle seat (see Figure 1; wherein the vehicle seat is the seat in front of Passenger 1); 
wherein the head-up display unit (Figure 1; Projector 4) is arranged at the vehicle seat (see Figure 1 and Paragraph [0027]; wherein it is disclosed that the projector 4 is mounted onto the headrest of the seat by means of a base 412 which is attached to a mounting structure, such as the headrest or seat back), wherein

the head-up display unit (Figure 1; Projector 4) has an image distorter that pre-distorts dependent upon on the adjustment of the vehicle seat (see Paragraph [0032]; wherein it is disclosed that a pre-distorted image displayed on a curved window, will look like the original image displayed on a flat screen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the head-up display unit of Kanaguchi such that the head-up display unit has an image distorter that pre-distorts dependent upon the adjustment of the vehicle seat, as taught by Koren, because doing so would negate distortion from window curvature such that the pre-distorted image displayed on the curved window, appears to be the original image displayed on a flat screen (see Koren Paragraph [0032]).
Regarding Claim 10, Kanaguchi teaches the limitations of claim 8 as detailed above.
Kanaguchi further discloses the head-up display unit (Figures 15-17; Vehicular Display System 1) is attached to the vehicle seat (Figures 15; Driver’s Seat 60) with a fastening (Figure 15; Arm 90; Paragraph [0103]).
Kanaguchi does not expressly disclose that the fastening has a seat inclination compensator.
Koren discloses a head-up display system (Figure 1) comprising: 
a partially reflecting transparent pane (Figure 1; Window upon which image 3 is displayed) with a region of nearly uniform curvature (see Figure 1); 
a head-up display unit (Figure 1; Projector 4); 
a vehicle seat (see Figure 1; wherein the vehicle seat is the seat in front of Passenger 1); 
wherein the head-up display unit (Figure 1; Projector 4) is arranged at the vehicle seat (see Figure 1 and Paragraph [0027]; wherein it is disclosed that the projector 4 is mounted onto the headrest of the seat by means of a base 412 which is attached to a mounting structure, such as the headrest or seat back), wherein
the head-up display unit (Figure 1; Projector 4) is attached to the vehicle seat by with a fastening which has a seat inclination compensator (see Paragraphs [0026]-[0027]; wherein it is disclosed that the projector 4 is held and controlled by gimbal assembly 411 which has a base 412 attached to the headrest of a seat via a mounting strap through apertures 419, or mechanical fasteners through mounting holes, or welding, clamping or bonding such that the gimbal assembly 411 is able to impart a corrective counteracting motion to the controller of the gimbal assembly 411 for corrective rotations of the motors thereby controlling the aim of the projector 4 at the targeted window).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the fastener of Kanaguchi such that the fastening has a seat inclination compensator, as taught by Koren, because doing so would stabilize the image, to counteract drifting and vibrations due to the vehicle's suspension and road (see Koren Paragraph [0026]).
Regarding Claim 11, Kanaguchi teaches the limitations of claim 8 as detailed above.

Koren teaches a head-up display system (Figure 1) comprising: 
a partially reflecting transparent pane (Figure 1; Window upon which image 3 is displayed) with a region of nearly uniform curvature (see Figure 1); 
a head-up display unit (Figure 1; Projector 4); 
a vehicle seat (see Figure 1; wherein the vehicle seat is the seat in front of Passenger 1); 
wherein the head-up display unit (Figure 1; Projector 4) is arranged at the vehicle seat (see Figure 1 and Paragraph [0027]; wherein it is disclosed that the projector 4 is mounted onto the headrest of the seat by means of a base 412 which is attached to a mounting structure, such as the headrest or seat back), wherein 
the head-up display unit (Figure 1; Projector 4) has an image distorter that pre-distorts dependent upon the adjustment of the vehicle seat (see Paragraph [0032]; wherein it is disclosed that a pre-distorted image displayed on a curved window, will look like the original image displayed on a flat screen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the head-up display unit of Kanaguchi such that the head-up display unit has an image distorter that pre-distorts dependent upon the adjustment of the vehicle seat, as taught by Koren, because doing so would negate distortion from window curvature such that the pre-distorted image displayed on the curved window, appears to be the original image displayed on a flat screen (see Koren Paragraph [0032]).
Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 5, filed 02/24/2022, with respect to the objection to claim 3 have been fully considered and are persuasive. The objection to claim 3 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882